Case 2:16-cr-20222-AJT-RSW ECF No. 393-4, PagelD.2747 Filed 04/15/20 Page iof1

+13 -Qidy
DEC hae Gin

1 Gn ofng, this leer an bebul o£
my Chiid Lasher MA Pramel- Howael 20 ain

DA Tinamgns He, mother ab his A Charen.

MP. Howl Conbnvasty had Skye i

Conk with his Chideu, By “a oF G-imail, belless,

Cnc, Dine, Coneradal's ubieh is, Made d positive

im Prt on ther \wes. Zo pia for hwrto be
(ekeasel 40 As Aanly Sy her Can have. cL Chence,
OF Sowinal Dot 4 tye C ofmausras |

as Lyink OD MANE

II/l “d  OLP8 “ON Nd90°0 0000 Pl Ady
